Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method and claims 8-15 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A computer-implemented method for blockchain-based transaction settlement, comprising: 
under control of one or more computing devices executing computer-readable instructions, receiving, from a trust entity computing system, deposit data, wherein the deposit data includes data identifying a first user, and a first fiat amount; 
transferring, via a first smart contract of a blockchain network, a first amount of a digital stable token to a first cryptocurrency wallet address, wherein the first amount of the digital stable token corresponds to the first fiat amount, and the first cryptocurrency wallet address includes a cryptocurrency wallet address of the first user; 
receiving, at the blockchain network, a first blockchain transaction, wherein the first blockchain transaction includes the first cryptocurrency wallet address, a second cryptocurrency wallet address, wherein the second cryptocurrency wallet address includes a cryptocurrency wallet address of a second user, and a second amount of the digital stable token; 
receiving, at the blockchain network, a second blockchain transaction, wherein the second blockchain transaction includes the second cryptocurrency wallet address, a third cryptocurrency wallet address, and a third amount of the digital stable token; and 
transmitting an instruction to the trust entity computing system, wherein in response to receiving the instruction, the trust entity computing system is configured to transfer a second fiat amount to an account of the second user, wherein the second fiat amount corresponds to the third amount of the digital stable token.
(Additional element(s) emphasized in bold)
The above claim describes a process of receiving deposit data including a fiat amount from a financial institution, transferring a first amount of another currency corresponding to the fiat amount to a first user, receiving a first transaction transferring a second amount of the currency from the first user to a second user, receiving a second transaction transferring a third amount of the currency from one account of the second user to another account, and transmitting an instruction to the financial institution to exchange the third amount of currency for fiat corresponding to the third amount. Therefore, claim 1 is directed to the abstract idea of exchanging and transferring currency which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as computing devices, blockchain transactions/blockchain network, trust entity computing system, smart contract, digital stable token, and cryptocurrency wallets merely uses a computer as a tool to perform an abstract idea. The use of blockchain transactions/blockchain network, smart contract, digital stable token, and cryptocurrency wallets does no more than generally link the abstract idea to a particular field of use, the use of blockchain transactions/blockchain network, smart contract, digital stable token and cryptocurrency wallets does not improve the functioning or performance of the computing devices or technical field, and the use of a processor/computer (computing devices, trust entity computing system) as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of computing devices, blockchain transactions/blockchain network, trust entity computing system, smart contract, digital stable token, and cryptocurrency wallets do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of blockchain transactions/blockchain network, smart contract, digital stable token, and cryptocurrency wallets does no more than generally link the abstract idea to a particular field of use, the use of blockchain transactions/blockchain network, smart contract, digital stable token and cryptocurrency wallets does not improve the functioning or performance of the computing devices or technical field, and the use of computing devices and trust entity computing system does no more than use processors/computers as tools to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of exchanging and transferring currency using computers. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7 further describe characteristics of data (e.g. information included in transactions) and further steps for transferring/exchanging currency. Furthermore, the additional element of token cross-chain bridge does no more than continue to generally link the abstract idea to a particular field of use and does not improve the functioning or performance of the computing devices or technical field. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of exchanging and transferring currency holds true for claims 8-15 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Furthermore, the additional elements of consensus mechanism and API do no more than generally link the abstract idea to a particular field of use. Therefore, claims 8-15 are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paschini et al. (US 2020/0387891 "Paschini") in view of Kennedy (US 2017/0132626 "Kennedy").
Regarding claim 1 and 8, Paschini discloses: A computer-implemented method and system for blockchain-based transaction settlement, comprising: 
under control of one or more computing devices executing computer-readable instructions, receiving, from a trust entity computing system, deposit data, wherein the deposit data includes data identifying a first user, and a first fiat amount (Fig. 1, Fig. 4, 0068);
transferring, via a first smart contract of a blockchain network, a first amount of a digital stable token to a first cryptocurrency wallet address, wherein the first amount of the digital stable token corresponds to the first fiat amount, and the first cryptocurrency wallet address includes a cryptocurrency wallet address of the first user  (Fig. 1, Fig. 4, 0050, 0058, 0068);
and transmitting an instruction to the trust entity computing system, wherein in response to receiving the instruction, the trust entity computing system is configured to transfer a second fiat amount to an account of the second user, wherein the second fiat amount corresponds to the third amount of the digital stable token (Fig. 1, Fig. 6, 0050, 0070).
Paschini does not disclose: receiving, at the blockchain network, a first blockchain transaction, wherein the first blockchain transaction includes the first cryptocurrency wallet address, a second cryptocurrency wallet address, wherein the second cryptocurrency wallet address includes a cryptocurrency wallet address of a second user, and a second amount of the digital stable token;
receiving, at the blockchain network, a second blockchain transaction, wherein the second blockchain transaction includes the second cryptocurrency wallet address, a third cryptocurrency wallet address, and a third amount of the digital stable token;
However, in the same field of endeavor, Kennedy discloses: receiving, at the blockchain network, a first blockchain transaction, wherein the first blockchain transaction includes the first cryptocurrency wallet address, a second cryptocurrency wallet address, wherein the second cryptocurrency wallet address includes a cryptocurrency wallet address of a second user, and a second amount of the digital stable token  (Fig. 4, 0029, 0031, 0058-0059);
receiving, at the blockchain network, a second blockchain transaction, wherein the second blockchain transaction includes the second cryptocurrency wallet address, a third cryptocurrency wallet address, and a third amount of the digital stable token (Fig. 4, 0029, 0031, 0058-0059).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 8 disclosed by Paschini by including receiving blockchain transactions comprising the above as disclosed by Kennedy. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element (blockchain transactions of Paschini) for another (blockchain transactions of Kennedy) to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 2, Paschini in view of Kennedy discloses all limitations of claim 1. Paschini further discloses: minting the first amount of the digital stable token (Fig. 5, 0058, 0069);
Kennedy further discloses: and wherein transferring the first amount of the digital stable token to the first cryptocurrency wallet includes the first smart contract generating a third blockchain transaction, wherein the third blockchain transaction includes the first cryptocurrency wallet address, and the first amount of the digital stable token (Fig. 4, 0029, 0031, 0058-0059).
Regarding claim 3, Paschini in view of Kennedy discloses all limitations of claim 1. Kennedy further discloses: in response to receiving the first blockchain transaction, transferring a portion of the second amount of digital stable token to a fourth cryptocurrency wallet address (Fig. 4, 0029, 0031, 0058-0059).
Regarding claim 4, Paschini in view of Kennedy discloses all limitations of claim 1. Kennedy further discloses: wherein the third cryptocurrency wallet address includes a dead-end cryptocurrency wallet address (Fig. 4, 0029, 0031, 0058-0059).1

Regarding claim 5, Paschini in view of Kennedy discloses all limitations of claim 1. Kennedy further discloses: in response to the receiving the second blockchain transaction, transferring a portion of the third amount of digital stable token to a fifth cryptocurrency wallet address (Fig. 4, 0029, 0031, 0058-0059).
Regarding claim 6, Paschini in view of Kennedy discloses all limitations of claim 1. Kennedy further discloses: receiving, at the blockchain network, a fourth blockchain transaction, wherein the fourth blockchain transaction includes: the second cryptocurrency wallet address;
a sixth cryptocurrency wallet address;
and a fourth amount of the digital stable token (Fig. 4, 0029, 0031, 0058-0059).
Regarding claim 11, Paschini in view of Kennedy discloses all limitations of claim 8. Paschini further discloses: wherein the at least one computer processor being configured to receive deposit data from the trust entity computing system comprises the at least one computer processor being configured to receive the deposit data at an application programming interface (API) (Fig. 1, 0047-0048).
Claims 7-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschini in view of Kennedy as applied to claims 1 and 8 above, and further in view of Zhang et al. (US 2020/0278958 "Zhang").
Regarding claim 7, Paschini in view of Kennedy discloses all limitations of claim 1. Paschini further discloses: and sending, via the first smart contract, a fifth amount of the digital stable token to the first cryptocurrency wallet (Fig. 1, Fig. 6, 0050, 0070).
Paschini does not disclose: detecting, via the first smart contract, a notification from a token cross-chain bridge in data communication with the blockchain network;
However, in the same field of endeavor, Zhang discloses: detecting, via the first smart contract, a notification from a token cross-chain bridge in data communication with the blockchain network (Fig. 2, Fig. 4, Fig. 11, 0047, 0063).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 disclosed by Paschini in view of Kennedy by including detecting a notification from a cross-chain bridge as disclosed by Zhang. One of ordinary skill in the art would have been motivated to make this modification to allow transactions of different tokens across different blockchains (Zhang 0002-0003).
Regarding claim 9, Paschini in view of Kennedy discloses all limitations of claim 8. Paschini further discloses: wherein: the copy of the blockchain of the data storage device comprises a sequence of blockchain transactions (0025, 0049);
Paschini in view of Kennedy does not disclose: and the at least one computer processor is further configured to execute the plurality of executable instructions to append the first blockchain transaction to the sequence of blockchain transactions based on a consensus mechanism of the blockchain network;
and append the second blockchain transaction to the sequence of blockchain transactions based on the consensus mechanism of the blockchain network.
However, in the same field of endeavor, Zhang discloses: and the at least one computer processor is further configured to execute the plurality of executable instructions to append the first blockchain transaction to the sequence of blockchain transactions based on a consensus mechanism of the blockchain network (0025, 0052);
and append the second blockchain transaction to the sequence of blockchain transactions based on the consensus mechanism of the blockchain network (0025, 0052).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 disclosed by Paschini in view of Kennedy by including consensus as disclosed by Zhang. One of ordinary skill in the art would have been motivated to make this modification through use of a known technique (consensus mechanisms) to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 10, Paschini in view of Kennedy and Zhang discloses all limitations of claim 9. Zhang further discloses: wherein the consensus mechanism of the blockchain network comprises a proof-of-authority consensus mechanism (0025, 0052).
Regarding claim 12, Paschini in view of Kennedy discloses all limitations of claim 8. Paschini further discloses: and send, via the first smart contract, a fourth amount of the digital stable token to the first cryptocurrency wallet (Fig. 1, Fig. 6, 0050, 0070).
Paschini in view of Kennedy does not disclose: wherein the at least one computer processor is further configured to: receive, at the first smart contract, a first notification from a token cross-chain bridge in data communication with the blockchain network;
However, in the same field of endeavor, Zhang discloses: wherein the at least one computer processor is further configured to: receive, at the first smart contract, a first notification from a token cross-chain bridge in data communication with the blockchain network (Fig. 2, Fig. 4, Fig. 11, 0047, 0063).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 disclosed by Paschini in view of Kennedy by including receiving a notification from a cross-chain bridge as disclosed by Zhang. One of ordinary skill in the art would have been motivated to make this modification to allow transactions of different tokens across different blockchains (Zhang 0002-0003).
Regarding claim 13, Paschini in view of Kennedy and Zhang discloses all limitations of claim 12. Paschini further discloses: wherein the at least one computer processor is further configured to mint the fourth amount of the digital stable token (Fig. 5, 0058, 0069).
Regarding claim 14, Paschini in view of Kennedy and Zhang discloses all limitations of claim 12. Kennedy further discloses: wherein the at least one computer processor is further configured to: receive a third blockchain transaction, wherein the third blockchain transaction includes the first cryptocurrency wallet address, a fourth cryptocurrency wallet address, and a fifth amount of the digital stable token (Fig. 4, 0029, 0031, 0058-0059);
Zhang further discloses: and send, via the first smart contract, a second notification to the token cross-chain bridge, wherein the second notification includes the fifth amount of the digital stable token (Fig. 2, Fig. 4, Fig. 11, 0047, 0063).
Regarding claim 15, Paschini in view of Kennedy and Zhang discloses all limitations of claim 14. Kennedy further discloses: wherein the fourth cryptocurrency wallet address includes a dead-end cryptocurrency wallet address2 (Fig. 4, 0029, 0031, 0058-0059).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kramer et al. (US 2020/0286170) discloses a method and apparatus for minting, transferring, and redeeming stablecoins tied to a value of a financial asset.
“CENTRE Whitepaper” discloses an existing stablecoin system and platform implementing “USD Coin (USDC)”.
“Tether Whitepaper” discloses an existing stablecoin system and platform implementing “Tether” tokens pegged to USD fiat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 4 recites non-functional descriptive material such as: “wherein the third cryptocurrency wallet address includes a dead-end cryptocurrency wallet address.” Such limitations will not differentiate claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
        2 Claim 15 recites non-functional descriptive material such as: “wherein the fourth cryptocurrency wallet address includes a dead-end cryptocurrency wallet address.” Such limitations will not differentiate claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).